—In an action to recover the proceeds of the collision provision of an automobile insurance policy, the defendant insurer appeals from an order of the Supreme Court, Suffolk County (Baisley, J.), entered July 20, 1988, which, inter alia, granted the plaintiff’s motion for summary judgment.
Ordered that the order is affirmed, with costs.
The record, including, inter alia, the plaintiff insured’s affidavit, the admissions in the defendant’s answer, and the report of the defendant’s expert, clearly indicate that on January 8, 1987, the plaintiff’s automobile struck an object in the road, causing a puncture in the oil pan, rapid loss of motor oil, and immediate engine seizure. Under these circumstances, as a matter of law, the plaintiff was entitled to recover under the collision provision of her automobile insurance policy. Mangano, J. P., Brown, Kooper and Sullivan, JJ., concur.